MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                            Aug 16 2017, 8:21 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Brian J. Hunt                                            Robert A. Montgomery
The Hunt Law Group, LLC                                  Law Offices of Robert
Chicago, Illinois                                        Montgomery
                                                         Munster, Indiana
Lonnie D. Johnson
Samantha A. Huettner                                     Bradley Cosgrove
Clendening Johnson & Bohrer, P.C.                        Clifford Law Offices, P.C.
Bloomington, Indiana                                     Chicago, Illinois


                                           IN THE
    COURT OF APPEALS OF INDIANA

Marten Transport, Ltd., a                                August 16, 2017
Foreign Corporation, and                                 Court of Appeals Case No.
Caroline Hurst,                                          45A03-1612-CT-2937
Appellants-Defendants,                                   Appeal from the Lake Superior
                                                         Court
        v.                                               The Honorable Bruce D. Parent,
                                                         Judge
Kathleen E. Lucas,                                       Trial Court Cause No.
Appellee-Plaintiff                                       45D04-1301-CT-12




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017        Page 1 of 31
                                             Case Summary
[1]   On a snowy, icy interstate Kathleen E. Lucas lost control of her vehicle and

      was hit by a tractor trailer driven by Marten Transport, Ltd., employee Caroline

      Hurst (collectively “Appellants”). Lucas suffered severe injuries and filed a

      personal injury claim against Appellants, alleging that Hurst’s negligent driving

      caused her injuries. A jury found that Lucas and Hurst were each fifty percent

      at fault in causing the collision and determined that Lucas’s damages were $5

      million. The trial court entered a judgment in favor of Lucas and against

      Appellants and awarded Lucas $2.5 million. Appellants filed a motion to

      correct error (“Motion to Correct Error”) on four separate issues, which the

      trial court denied.


[2]   Appellants now appeal, raising the following claims of error: (1) the trial court

      erred by denying their summary judgment motion (“Summary Judgment

      Motion”); (2) the trial court abused its discretion by denying their Motion to

      Correct Error regarding the denial of their motion to bifurcate the trial on the

      issues of liability and damages (“Motion to Bifurcate”); (3) the trial court

      abused its discretion by denying their motion to limit the opinion of Lucas’s

      liability expert Thomas Green (“Motion to Limit Green’s Opinion”); (4) the

      trial court abused its discretion by denying their Motion to Correct Error

      regarding the denial of their motion to limit the testimony of Lucas’s physician

      Dr. Neil Allen (“Motion to Limit Dr. Allen’s Testimony”); (5) the trial court

      abused its discretion by refusing two of their tendered jury instructions; (6) the

      trial court abused its discretion by denying their Motion to Correct Error

      Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 2 of 31
      regarding the jury’s allocation of fault; and (7) the trial court abused its

      discretion by denying their Motion to Correct Error regarding the jury’s

      determination of Lucas’s damages.


[3]   Finding no error, we affirm.1


                                   Facts and Procedural History
[4]   On the morning of January 11, 2011, Lucas, a twenty-year-old college student,

      was driving an Acura sedan southbound on I-65 near exit 249 in Lake County

      with her friend Lauren Ward as a passenger. It was windy and intermittently

      snowing, and the road was icy and covered with patches of snow. The speed

      limit was sixty-five miles per hour. Tr. Vol. 3 at 23. Lucas was driving forty-

      five to fifty miles per hour in the left lane. She saw a car coming up behind her

      in the left lane and moved slowly into the right lane to allow the car to pass.


[5]   As Lucas was changing lanes, Hurst was driving a tractor trailer in the right

      lane approximately a “football field” length behind Lucas. Tr. Vol. 4 at 104.

      Hurst was going forty-eight to fifty miles per hour. Hurst had been taught to

      reduce speed to one-half the speed limit in snowy conditions and to one-third in

      icy conditions. Tr. Vol. 2 at 117-18, 120.


[6]   After Lucas moved into the right lane, the Acura “started fishtailing” but stayed

      in the right-hand lane. Tr. Vol. 4 at 104-05. The Acura spun perpendicular to



      1
         Given that we find no error, we need not address Appellants’ argument that the cumulative effect of the
      trial court’s errors requires reversal.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017           Page 3 of 31
      the road with the driver’s side facing north and came to a stop in the right lane.

      Ward saw Hurst’s tractor trailer coming toward them, and it did not appear to

      be slowing down or moving into the left lane or toward the shoulder on the

      right. Approximately fifteen to twenty seconds after the Acura started

      fishtailing, the tractor trailer crashed into the driver’s side door.


[7]   The tractor trailer had an electronic control module (“ECM”), which recorded

      the vehicle’s speed and other data every second going back a minute and forty-

      four seconds before the vehicle stopped. Tr. Vol. 3 at 13. The ECM data

      showed that the tractor trailer’s speed at impact was between twenty-three and

      thirty-six miles per hour. Id. at 82. The ECM data indicated the tractor trailer’s

      speed at different times before the collision as follows: fifty miles per hour one

      minute before impact; forty-eight miles per hour twenty seconds before impact;

      forty-nine miles per hour fifteen seconds before impact; and fifty miles per hour

      twelve seconds before impact. Id. at 14, 17-18. The ECM also showed that

      Hurst did not take her foot off the gas pedal until ten seconds before impact and

      that she did not apply the brakes until a second or two before impact. Id. at 18-

      19, 34-35.


[8]   Because of the accident, Lucas suffered multiple and permanent injuries,

      including several fractures to her pelvis, a lacerated bladder, three broken ribs, a

      collapsed lung, scalp lacerations, and a concussion. Initially, she was in a coma

      and not expected to live. She was put on a ventilator in the intensive care unit,

      where she remained for seven days. In total, she was hospitalized for ten days,

      although she did not require surgery. When she was discharged from the

      Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 4 of 31
       hospital, she was unable to put any weight on her fractured pelvis, could not

       walk, and was admitted to a physical rehabilitation facility for two months. She

       had to use a wheelchair while she learned how to walk again and underwent

       physical therapy.2 She continues to experience chronic pain in her hips and

       back and has not had a single day where she was not in pain. She also has

       balance problems and cannot sit or stand for long periods of time.


[9]    Lucas also suffered debilitating migraines and headaches, and in September

       2012, she began treatment with Dr. Allen, a neurologist. Id. at 159. Lucas

       continued regular biannual checkups with Dr. Allen. Id. At the time of trial,

       Lucas continued to suffer from headaches and migraines, and was taking four

       medications for her condition. Id. at 197. In addition, after the accident, Lucas

       experienced cognitive impairment such as trouble concentrating, thinking

       clearly, and remembering things. In Dr. Allen’s opinion, the migraines,

       headaches, and cognitive impairment were caused by the accident. Tr. Vol. 4 at

       20. He believes that Lucas will continue to suffer from headaches and

       migraines for the rest of her life. Tr. Vol. 3 at 191.


[10]   Lucas’s physical injuries and cognitive impairment affected many areas of her

       life. Before the accident, Lucas was an A student at Saint Louis University

       majoring in educational studies and music, and she played both the piano and

       the violin. After the accident, she had to take a semester off. Upon her return



       2
         Lucas avers that she underwent a year of physical therapy, but the pages of the transcript she cites do not
       indicate how long she was in physical therapy.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017             Page 5 of 31
       to college, her grades fell to Cs and Bs, and she had to change her major in

       music to a minor. However, she was able to graduate with a grade-point

       average of 3.4 and went on to earn a master’s degree in jurisprudence from

       Loyola University Chicago. Lucas had wanted to become an attorney since she

       was eleven years old. She took the standardized law school entrance exam

       twice, but her scores were poor, and her applications to law schools were

       rejected. At the time of trial, Lucas lived alone and worked as a paralegal for a

       law firm in South Carolina. She moved from Chicago to South Carolina

       because her parents lived there and would be able to help her.


[11]   In January 2013, Lucas filed a negligence action against Appellants, alleging

       that Hurst negligently drove the tractor trailer by driving too fast, failing to

       reduce her speed to avoid the collision, and failing to keep a proper lookout,

       and that her negligence caused her tractor trailer to collide with Lucas’s vehicle

       causing physical injuries, great pain and suffering, lost wages, loss of normal

       life, future medical bills, and other damages. Appellants’ App. Vol. 2 at 26-28.

       Appellants filed an answer denying all material allegations and alleged

       affirmative defenses of contributory negligence and that Lucas’s negligence was

       the sole proximate cause of her injuries and damages. Id. at 32-34.


[12]   In September 2015, Appellants filed their Summary Judgment Motion.

       Appellants argued that there was no breach of duty because Hurst was not

       driving too fast for the road conditions and did not negligently operate her

       vehicle and Lucas’s recovery was barred by Indiana’s comparative fault system.

       Following a hearing, in March 2016, the trial court issued an order denying

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 6 of 31
       their Summary Judgment Motion. The trial court found that Appellants failed

       to designate evidence to establish a prima facie case that there was no genuine

       issue as to any material fact and that they were entitled to judgment as a matter

       of law. The trial court found that there were many issues of fact, including

       what a reasonable speed was considering the road and weather conditions,

       whether Hurst was operating the tractor trailer reasonably under the

       circumstances, and the degree to which Hurst contributed to the collision. Id. at

       45-46.


[13]   In June 2016, the trial court held a pretrial conference. Appellants filed their

       Motion to Bifurcate the trial on the issues of liability and damages and their

       Motion to Limit Green’s Opinion. In July 2016, the trial court issued an order

       denying both motions. Id. at 76.


[14]   In July 2016, the five-day jury trial commenced. On the first day of trial,

       Appellants filed their Motion to Limit Dr. Allen’s Testimony. After hearing the

       parties’ arguments, the trial court denied the motion. Tr. Vol. 2 at 109-10.


[15]   During trial, Lucas’s witnesses included herself, her father, Ward, Dr. Allen,

       and the video testimony of Dr. Alberto Sanchez, who treated Lucas while she

       was in the intensive care unit. In addition, Lucas’s liability expert, Green,

       testified that at a speed of fifty miles per hour, the tractor trailer would have had

       at least three different opportunities to stop if Hurst had applied the brakes. Tr.

       Vol. 3 at 24-26. He also opined that had Hurst been traveling at thirty-three

       miles per hour, or one-half the speed limit, she would have had seven


       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 7 of 31
       opportunities to avoid the collision because the stopping distance for the tractor

       trailer would have been shorter. Id. at 29-32. Green opined that the speed of

       the tractor trailer was the cause of the collision. Id. at 72.


[16]   Hurst testified that before the collision, she was traveling with the flow of

       traffic, other cars were passing her, and she would have created a hazard if she

       had been driving too slowly. Tr. Vol. 2 at 135, 205. She testified that Lucas

       passed her and changed lanes about thirty feet in front of her and started to

       fishtail. Id. at 212. Hurst stated that she did not swerve to the right because she

       could have lost control of the tractor trailer. Id. at 213. Hurst admitted that she

       would have been able to stop the tractor trailer if she had had begun braking

       immediately when she saw Lucas’s Acura begin to fishtail. Id. at 224. She also

       testified that she would have been able to stop if she had been driving thirty-

       three miles per hour. Id. at 174-75.


[17]   In closing argument, Lucas’s counsel told the jury that this case is about the

       “loss of potential,” and that every aspect of Lucas’s life, “physically, mentally,

       emotionally,” has been affected by the crash. Tr. Vol. 6 at 4. Lucas’s counsel

       told the jury that given the nature and extent of her injuries, $5 million was a

       reasonable amount of damages. Id. at 8. The jury returned a verdict assessing

       Lucas’s damages at $5 million and finding that Lucas and Hurst were each fifty

       percent at fault. The trial court entered judgment in favor of Lucas and against

       Appellants for $2.5 million.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 8 of 31
[18]   In August 2016, Appellants filed their Motion to Correct Error asserting that (1)

       the trial court erred by denying their Motion to Bifurcate; (2) the trial court

       erred by denying their Motion to Limit Dr. Allen’s Testimony; (3) there was

       insufficient evidence supporting the jury’s allocation of fault; and (4) the verdict

       was excessive and contrary to the weight of the evidence. Appellants’ App.

       Vol. 3 at 119-56. Following a hearing, in December 2016, the trial court denied

       Appellants’ Motion to Correct Error. Appellants’ App. Vol. 2 at 22-25. This

       appeal ensued. Additional facts will be provided below.


                                      Discussion and Decision

        Section 1 – Appellants have waived their summary judgment
                                 argument.
[19]   Appellants first challenge the trial court’s denial of their Summary Judgment

       Motion. We review summary judgment de novo, applying the same standard

       as the trial court. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). Summary

       judgment is appropriate only when the pleadings and designated evidence

       reveal that there is no genuine issue of material fact and the moving party is

       entitled to judgment as a matter of law. Ind. Trial Rule 56(C); Brill v. Regent

       Commc’ns, Inc., 12 N.E.3d 299, 308-09 (Ind. Ct. App. 2014), trans. denied. The

       moving party bears the initial burden of demonstrating the “absence of any

       genuine issue of fact as to a determinative issue.” Williams v. Tharp, 914 N.E.2d

       756, 761 (Ind. 2009). Once the moving party has met this burden with a prima

       facie showing, the burden shifts to the nonmoving party to come forward with



       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 9 of 31
       contrary evidence showing that a genuine issue does in fact exist. Cole v.

       Gohmann, 727 N.E.2d 1111, 1113 (Ind. Ct. App. 2000).


[20]   “Indiana’s distinctive summary judgment standard imposes a heavy factual

       burden on the movant to demonstrate the absence of any genuine issue of

       material fact on at least one element of the claim.” Siner v. Kindred Hosp. Ltd.

       P’ship, 51 N.E.3d 1184, 1187 (Ind. 2016). “Indiana consciously errs on the side

       of letting marginal cases proceed to trial on the merits, rather than risk short-

       circuiting meritorious claims.” Hughley, 15 N.E.3d at 1004.


[21]   In reviewing summary judgment rulings, we consider only the evidentiary

       matter that the parties have specifically designated to the trial court. Reed v.

       Reid, 980 N.E.2d 277, 285 (Ind. 2012). In determining whether issues of

       material fact exist, we do not reweigh the evidence. Daisy v. Roach, 811 N.E.2d

       862, 864 (Ind. Ct. App. 2004). Rather, “[w]e construe all factual inferences in

       the non-moving party’s favor and resolve all doubts as to the existence of a

       material issue against the moving party.” Reed, 980 N.E.2d at 285.


[22]   “Summary judgment must be carefully considered in negligence cases because

       they are particularly fact sensitive and are governed by the objective reasonable

       person standard–one best applied by a jury after hearing all of the evidence.”

       Cox v. Stoughton Trailers, Inc., 837 N.E.2d 1075, 1079 (Ind. Ct. App. 2005). To

       recover on a theory of negligence, a plaintiff must establish three elements: “(1)

       a duty owed to the plaintiff by the defendant; (2) a breach of that duty; and (3)




       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 10 of 31
       injury to the plaintiff resulting from the defendant’s breach.” Rodriguez v. U.S.

       Steel Corp., 24 N.E.3d 474, 477 (Ind. Ct. App. 2014), trans. denied (2015).


[23]   Appellants argue that “the record demonstrates that there is no genuine issue of

       material fact regarding the circumstances giving rise to the occurrence and

       because [Appellants] were not negligent,” and “even assuming [Appellants]

       were negligent, [Lucas’s] superseding negligence bars her recovery.”

       Appellants’ Br. at 22. Appellants maintain that Hurst was driving a reasonable

       rate of speed of forty-five miles per hour when Lucas began fishtailing, and

       Hurst took the safest action by gradually slowing down rather than braking

       suddenly and possibly losing control of the tractor trailer. They also contend

       that Lucas lost control of her vehicle while traveling in snowy conditions and

       that the accident would not have occurred but for her actions. Appellants’ one-

       page argument consists of bald assertions without any citations to the evidence

       they designated in support of their summary judgment. Their failure to support

       their argument with cogent reasoning and citations to the designated evidence

       results in waiver of their argument. See Ind. Appellate Rule 46(A)(8)(a)

       (requiring that contentions in appellant’s brief be supported by cogent reasoning

       and citations to authorities, statutes, and the appendix or parts of the record on

       appeal); Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind. Ct. App. 2002)

       (failure to present cogent argument waives issue for appellate review), trans.

       denied.


[24]   Waiver notwithstanding, Appellants’ argument is unavailing. Appellants do

       not dispute that Hurst had a duty to use ordinary care to avoid injuries to other

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 11 of 31
       motorists. See Wilkerson v. Harvey, 814 N.E.2d 686, 693 (Ind. Ct. App. 2004)

       (“All operators of motor vehicles have a general duty to use ordinary care to

       avoid injuries to other motorists.”), trans. denied (2005). Appellants argue that

       Hurst was driving a reasonable speed and therefore did not breach her duty of

       care to Lucas. Generally, whether a particular act or omission is a breach of

       duty is a question of fact for the jury. N. Ind. Pub. Serv. Co. v. Sharp, 790 N.E.2d

       462, 466 (Ind. 2003). However, “[i]t can be a question of law where the facts

       are undisputed and only a single inference can be drawn from those facts.” Id.


[25]   Here, Appellants assert that Hurst was driving forty-five miles per hour in

       windy, snowy conditions, and there were patches of ice and snow on the road.

       Even assuming that these facts were undisputed, we are unpersuaded that they

       lead to a single inference that forty-five miles per hour was a reasonable speed

       for a tractor trailer given the specific weather and road conditions. See

       Wilkerson, 814 N.E.2d at 694 (concluding that genuine issues of material fact

       existed regarding whether motorist drove at appropriate reduced speed when

       approaching intersection and when approaching special hazard). Thus,

       Appellants did not establish as a matter of law that Hurst did not breach the

       duty of care to Lucas. Likewise, the mere fact that Lucas lost control of her car

       did not establish as a matter of law that any negligence on her part bars her

       recovery. Accordingly, we conclude that the trial court did not err by denying

       Appellants’ Summary Judgment Motion.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 12 of 31
          Section 2 – The trial court did not abuse its discretion by
       denying Appellants’ Motion to Correct Error as to the issue of
                                 bifurcation.
[26]   Appellants next challenge the denial of their Motion to Correct Error regarding

       the trial court’s denial of their Motion to Bifurcate. “We review a trial court’s

       denial of a motion to correct error for an abuse of discretion.” Hlinko v. Marlow,

       864 N.E.2d 351, 353 (Ind. Ct. App. 2007), trans. denied. “‘An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before the court, or when the trial court has

       misinterpreted the law.’” Id. (quoting Pfaffenberger v. Jackson Cty. Reg’l Sewer

       Dist., 785 N.E.2d 1180, 1183 (Ind. Ct. App. 2003)).


[27]   Appellants’ Motion to Bifurcate is governed by Indiana Trial Rule 42(B), which

       provides in relevant part, “The court, in furtherance of convenience or to avoid

       prejudice, or when separate trials will be conducive to expedition and economy,

       may order a separate trial of any claim.” In ruling on a motion for bifurcation,

       “‘[t]he trial court is granted a wide degree of latitude in exercising its proper

       discretion …, and we will reverse the denial only for an abuse of that

       discretion.’” Dan Cristiani Excavating Co. v. Money, 941 N.E.2d 1072, 1075 (Ind.

       Ct. App. 2011) (quoting Elkhart Cmty. Schs. v. Yoder, 696 N.E.2d 409, 414 (Ind.

       Ct. App. 1998)), trans. dismissed.


[28]   In deciding whether to bifurcate a trial and separately try the issues of liability

       and damages, the trial court should consider the following:



       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 13 of 31
               The avoidance of prejudice is more than sufficient reason for a
               separate trial. However, a separate trial should not be granted
               solely upon the movant’s speculation that it might be prejudiced
               by certain testimony. If an issue can be conveniently and
               expeditiously resolved, a separate trial may be ordered in the
               interest of judicial economy. If the proof of damages will be
               complicated and costly the issue of liability could first be
               separately tried. This was the specific purpose in adding
               subdivision (C) to T.R. 42 [(regarding submission of claims or
               issues to juries in stages)]. However, ... while the separation of
               trials can result in judicial economy when the defendant prevails
               on the issue of liability (by obviating the need for a trial on
               damages), the defendant must first convince the court that it has a
               persuasive argument on the question of liability in order to justify the
               potential risk and expense of two trials.


       Id. at 1075-76 (quoting Frito-Lay, Inc. v. Cloud, 569 N.E.2d 983, 990 (Ind. Ct.

       App. 1991)) (emphasis added).


[29]   As to whether Appellants presented the trial court with a persuasive argument

       on the question of liability, they bluntly assert that they presented “a strong

       liability defense,” without further explication. Appellants’ Br. at 24. Because

       they have failed to provide cogent argument on the threshold issue, they have

       waived their argument. See Loomis, 764 N.E.2d at 668.


[30]   As for prejudice, they argue that Lucas’s injuries were so severe and she was

       such a sympathetic witness that the “evidence of her injuries caused the jury to

       overlook the law on the issue of liability in order to compensate her.” Id. at 25.

       Contrary to Appellants’ assertion, the fact that the jury found that Lucas was

       fifty percent at fault shows that it did not overlook the law on liability. The


       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 14 of 31
       jury’s assessment of fifty percent fault to Lucas “is a strong indicator that jurors

       were not unduly affected by the evidence of [her] damages.” Shafer & Freeman

       Lakes Envtl. Conservation Corp. v. Stichnoth, 877 N.E.2d 475, 483 (Ind. Ct. App.

       2007), trans. denied (2008).


[31]   Furthermore, we are unpersuaded by Appellants’ claim that this case is

       comparable to Frito-Lay, 569 N.E.2d 983. In that case, another panel of this

       Court determined that bifurcation on the issues of liability and damages was

       necessary on retrial. Id. at 991. The Frito-Lay court explained that the potential

       for prejudice resulting from the plaintiff’s injuries amounted to much more than

       mere speculation because her injuries were so terrible: she was comatose for

       many months; sustained a number of broken bones in her pelvis and left leg,

       which left her with a shorter left leg and marked limp; suffered from paralysis

       on the left side of her body, which distorted her facial muscles; had undergone

       two brain surgeries, which removed significant portions of her brain; suffered

       severe learning and memory disabilities; could never be employed; and required

       twenty-four hour supervision and residential care for the rest of her life. Id. at

       985, 991. Even in light of such grave injuries, the Frito-Lay court observed that

       it would have been extremely reluctant to invade the province of the trial

       court’s discretion on the issue of bifurcation, if it had not already determined

       that reversal was warranted based on unrelated errors as to both liability and

       damages. Id. at 991. The court concluded that “the denial of a motion for the

       bifurcation on the issues of liability and damages in the retrial of this case

       would constitute an abuse of discretion.” Id.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 15 of 31
[32]   We observe that the Frito-Lay court expressed its extreme reluctance to

       encroach on the trial court’s discretion on the issue of bifurcation and was

       willing to do so only because there were other reversible errors and a retrial was

       going to be held in any event. In this case, the circumstances that would

       warrant reversal of the trial court’s decision regarding bifurcation are not

       present. Therefore, we conclude that the trial court did not abuse its discretion

       by denying Appellants’ Motion to Correct Error on the issue of bifurcation.


              Section 3 –Appellants have waived any claim of error
               regarding their Motion to Limit Green’s Opinion.
[33]   Appellants claim that the trial court abused its discretion by denying their

       Motion to Limit Green’s Opinion. Green’s written report contained the

       following opinions to which Appellants objected: (1) Hurst testified at her

       deposition that she had been applying her brakes and slowing down for at least

       thirty seconds prior to the collision, but the ECM data from the tractor trailer

       showed that Hurst was not braking or slowing down for nearly that long; (2)

       had Hurst reduced her speed by one-half, she would have been able to stop

       prior to crashing into the Acura; and (3) had Hurst reduced her speed, she

       should have been able to avoid the crash altogether or, at the very least, she

       would have reduced the severity of the collision. Appellants’ App. at Vol. 2 at

       56.


[34]   On appeal, Appellants argue that Green’s opinions violate Indiana Rule of

       Evidence 704(b), which provides that witnesses may not testify to opinions

       concerning whether a witness has testified truthfully. The parties’ briefs on this

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 16 of 31
       issue take some interesting twists and turns. In their original brief, Appellants

       fail to cite to the portion of the transcript that contains Green’s allegedly

       inadmissible testimony. In her appellee’s brief, Lucas asserts that Appellants

       failed to object to the evidence at trial, and therefore waived any claim of error.

       It is well settled that “[o]nly trial objections, not motions in limine, are effective

       to preserve claims of error for appellate review.” Raess v. Doescher, 883 N.E.2d

       790, 796-97 (Ind. 2008). “A trial court’s ruling on a motion in limine does not

       determine the ultimate admissibility of the evidence; that determination is made

       by the trial court in the context of the trial itself.” Walnut Creek Nursery, Inc. v.

       Banske, 26 N.E.3d 648, 653 (Ind. Ct. App. 2015). “‘Absent either a ruling

       admitting evidence accompanied by a timely objection or a ruling excluding

       evidence accompanied by a proper offer of proof, there is no basis for a claim of

       error.’” Id. (quoting Hollowell v. State, 753 N.E.2d 612, 615-16 (Ind. 2001)).

       “The failure to make a contemporaneous objection to the admission of evidence

       at trial, so as to provide the trial court an opportunity to make a final ruling on

       the matter in the context in which the evidence is introduced, results in waiver

       of the error on appeal.” In re Guardianship of Hickman, 805 N.E.2d 808, 822

       (Ind. Ct. App. 2004), trans. denied.


[35]   In their reply brief, Appellants attempt to avoid waiver and direct us to a

       portion of Green’s trial testimony to which they objected. Appellants’ Reply

       Br. at 7-8 (citing Tr. Vol. 3 at 78-79). The record shows that Lucas’s counsel

       was questioning Green regarding Hurst’s deposition testimony that she had

       been applying her brakes and slowing down for thirty seconds prior to the


       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 17 of 31
       collision. Lucas’s counsel asked Green, “We know that’s just a lie: isn’t it?”

       Tr. Vol. 3 at 79. Appellants objected, and the trial court sustained their

       objection. Lucas’s counsel then asked Green, “We know that’s false, correct?”

       Id. Appellants objected again, and the trial court sustained their objection.

       Lucas’s counsel withdrew the questions. Lucas’s counsel then asked Green if

       Hurst’s testimony was inconsistent with the ECM data, and Green answered

       that it was. Appellants did not object.


[36]   To the extent that Appellants failed to object to testimony that was similar in

       substance to the opinions to which they objected to in their Motion to Limit

       Green’s Opinion, they have waived any claim of error. See Banske, 26 N.E.3d at

       654 (concluding that defendant’s motion in limine to exclude naprapath’s

       testimony regarding her treatment of plaintiff did not preserve claim of error

       and defendant waived all issues as to the admissibility of naprapath’s testimony

       because defendant did not object at trial when naprapath’s deposition was read

       into evidence or when naprapath’s medical records were admitted). To the

       extent that Appellants objected, their objections were sustained, Lucas’s counsel

       withdrew the questions, and Green did not answer. No evidence was admitted.

       Therefore, there is no basis for a claim of error.


             Section 4 –Appellants have waived any claim of error
            regarding their Motion to Limit Dr. Allen’s Testimony.
[37]   In their Motion to Limit Dr. Allen’s Testimony, Appellants argued that Lucas

       failed to comply with Indiana Trial Rule 26(E)(2)(b) by failing to supplement

       her response to requests for production of documents, specifically medical

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 18 of 31
       records from her treatment with Dr. Allen after March 2013. Appellants’ App.

       Vol. 3 at 74-76. In support, they asserted that on November 19, 2013, Lucas

       provided her initial response to their request for production of documents. Her

       response included medical records from her treatment with Dr. Allen, which

       showed that he had last treated Lucas on March 5, 2013. Id. at 75. Although

       Lucas had continued treatment with Dr. Allen after March 5, 2013, she had not

       supplemented her medical records. Appellants requested that any exhibits or

       testimony from Dr. Allen regarding Lucas’s medical condition after March 5,

       2013, be excluded. Id. at 76. After hearing the parties’ arguments, the trial

       court denied the motion. Tr. Vol. 2 at 109-110. After trial, Appellants filed a

       Motion to Correct Error, which included a claim that the trial court erred by

       denying their Motion to Limit Dr. Allen’s Testimony. In addition to their

       argument that Lucas failed to supplement her response to requests for

       production of documents, they argued that Lucas failed to amend her answers

       to interrogatories. The trial court denied their Motion to Correct Error. On

       appeal, Appellants aver that the trial court abused its discretion by denying their

       Motion to Correct Error on this issue.


[38]   Lucas posits that Appellants waived their claim regarding Dr. Allen’s testimony

       on several grounds, the first being that Appellants failed to object to the

       evidence during the trial. The record shows that on direct examination, Dr.

       Allen testified that he had his initial visit with Lucas in 2012, that he had

       continued to treat her every six months, and that her last visit was about a week




       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 19 of 31
       or two before trial. Tr. Vol. 3 at 159, 190. Appellants did not object, and

       therefore they have preserved no claim of error. See Banske, 26 N.E.3d at 654.


[39]   Lucas also contends that Appellants invited any error by introducing specific

       evidence regarding Dr. Allen’s medical treatment at trial. Under the doctrine of

       invited error, “‘a party may not take advantage of an error that she commits,

       invites, or which is the natural consequence of her own neglect or

       misconduct.’” Witte v. Mundy ex rel. Mundy, 820 N.E.2d 128, 133 (Ind. 2005)

       (quoting Evans v. Evans, 766 N.E.2d 1240, 1245 (Ind. Ct. App. 2002)). “Invited

       error is not subject to review by this court.” Berman v. Cannon, 878 N.E.2d 836,

       839 (Ind. Ct. App. 2007), trans. denied (2008).


[40]   The record shows that during their cross-examination of Dr. Allen, Appellants

       submitted all of Dr. Allen’s handwritten notes of his treatment of Lucas,

       including treatment after March 5, 2013. Tr. Vol. 3 at 206; Defendants’ Ex. 15.

       The record also shows that Appellants questioned Dr. Allen about the six times

       he treated Lucas after March 5, 2013. Tr. Vol. 3 at 245-Vol. 4 at 14. Appellants

       asked him expressly about each of the treatments, which occurred in July 2013,

       February 2014, September 2014, May 2015, November 2015, and July 2016.

       Tr. Vol. 3 at 245, 246, 249; Tr. Vol. 4 at 6, 8, 9. “‘It is well settled that error in

       admitting evidence at the trial is not available on appeal where the complaining

       party submits evidence to substantially the same effect.’” Blocher v. DeBartolo

       Props. Mgmt., Inc., 760 N.E.2d 229, 235 (Ind. Ct. App. 2001) (quoting Hagerman

       Constr., Inc. v. Copeland, 697 N.E.2d 948, 954 (Ind. Ct. App. 1998), opinion on

       reh’g, trans. denied), trans. denied (2002). Accordingly, any error in the admission

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 20 of 31
       of Dr. Allen’s medical treatment of Lucas after March 2013 was invited and is

       not subject to appellate review.


[41]   Further, Lucas claims that Appellants’ argument that she failed to amend her

       answers to interrogatories was improperly raised for the first time in their

       Motion to Correct Error. “A party may not raise an issue for the first time in a

       motion to correct error or on appeal.” Troxel v. Troxel, 737 N.E.2d 745, 752

       (Ind. 2000). The record shows that Appellants did not raise this argument to

       the trial court at the hearing on their Motion to Limit Dr. Allen’s Testimony; in

       fact, Appellants’ counsel told the trial court, “I’m not complaining that they

       didn’t change their interrogatory answer.” Tr. Vol. 2 at 105. Therefore, this

       argument is waived.


[42]   In sum, the Appellants have failed to present any reviewable issue regarding the

       trial court’s denial of their Motion to Limit Dr. Allen’s Testimony.


            Section 5 – The trial court did not abuse its discretion by
                refusing Appellants’ tendered jury instructions.
[43]   Appellants argue that the trial court erred by refusing two of their tendered jury

       instructions. “The purpose of an instruction ‘is to inform the jury of the law

       applicable to the facts without misleading the jury and to enable it to

       comprehend the case clearly and arrive at a just, fair, and correct verdict.’”

       Wilkerson v. Carr, 65 N.E.3d 596, 601 (Ind. Ct. App. 2015) (quoting Joyner-

       Wentland v. Waggoner, 890 N.E.2d 730, 733 (Ind. Ct. App. 2008)). We review a

       claim of error based on the giving of an instruction for an abuse of discretion.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 21 of 31
       Collins v. Rambo, 831 N.E.2d 241, 245 (Ind. Ct. App. 2005). “In reviewing a

       trial court’s decision to give or refuse a tendered instruction, this Court

       considers whether the instruction (1) correctly states the law, (2) is supported by

       the evidence in the record, and (3) is covered in substance by other

       instructions.” Willis v. Westerfield, 839 N.E.2d 1179, 1189 (Ind. 2006). Further,

       “‘[e]ven if the instruction is a correct statement of the law, is supported by the

       evidence, and is not covered by the other instructions, we will not reverse unless

       the failure to give the instruction substantially and adversely affects the rights of

       the complaining party so as to quite likely have affected the result.’” Wallace v.

       Rosen, 765 N.E.2d 192, 196 (Ind. Ct. App. 2002) (quoting Barnard v. Himes, 719

       N.E.2d 862, 868 (Ind. Ct. App. 1999), trans. denied).


[44]   The first instruction tendered by Appellants, number 6(A), reads, “You are

       instructed that the duty imposed upon Defendants does not require them to use

       every possible precaution to avoid Plaintiff’s injury.” Appellants’ Br. at 37;

       Appellee’s Br. at 31.3 Appellants maintain that instruction 6(A) correctly states

       the law. In support, they cite Kostidis v. General Cinema Corp. of Indiana, 754

       N.E.2d 563 (Ind. Ct. App. 2001), trans. denied. In that case, the court concluded

       that the trial court did not abuse its discretion in giving the following

       instruction:




       3
        Both parties cite solely to the transcript volume 5 at 219 but that page does not reflect the parties version.
       However, because they are in agreement as to instruction 6(A), we have used their version.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017              Page 22 of 31
               I instruct you that the duty imposed upon the Defendants did not
               require them to use every possible precaution to avoid the
               Plaintiff's injury; nor that the Defendants should have employed
               any particular means, which may appear after the accident,
               would have avoided it; nor were the Defendants required to
               make accidents impossible. The Defendants were only required
               to use such reasonable precaution to prevent the accident as
               would have been adopted by ordinarily prudent persons under
               the circumstances as they appeared prior to the accident.


       Id. at 571-72. Appellants also cite Gamble v. Lewis, 227 Ind. 455, 465, 85 N.E.2d

       629, 634 (1949), in which the court concluded that an instruction similar to the

       one in Kostidis was improperly refused by the trial court.


[45]   Instruction 6(A) consists of a single sentence that is virtually the same as the

       first sentence in the Kotisdis and Gamble instructions. However, that single

       sentence standing alone, as it does in Appellants’ tendered instruction, is

       incomplete and misleading. It could be read to mean that if there is a possible

       precaution that the defendant did not take, then the defendant is not liable.

       Accordingly, we conclude that the trial court did not abuse its discretion in

       refusing Appellants’ tendered instruction 6(A).


[46]   Appellants also challenge the trial court’s refusal of their tendered instruction 7,

       which reads,


               If you should find by the preponderance of the evidence, that the
               sole, proximate cause of the accident and the Plaintiff’s injuries
               was the actions of the Plaintiff, Kathleen Lucas, that caused her
               to lose control of her vehicle, and you further find that the



       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 23 of 31
               Defendant, Caroline Hurst, was not negligent, then your verdict
               should be for the Defendants and against Plaintiff.


       Appellants’ Vol. 3 at 87.


[47]   Appellants contend that tendered instruction 7 is a correct statement of the law,

       citing Gates v. Rosenogle, 452 N.E.2d 467 (Ind. Ct. App. 1983). Although the

       Gates court found that a nearly identical instruction was a correct statement of

       the law, it went on to explain,


               We disagree with [defendant’s] assertion that it, in effect,
               represents a separate or special defense which requires the giving
               of an instruction. It is not and does not. It is merely an implication
               of the requirement that in order to recover from the defendant, the
               plaintiff must prove by a preponderance of the evidence that the defendant
               in question was guilty of a breach of duty (negligence) which proximately
               caused plaintiff’s injuries. If the defendant was not guilty of such an
               act of negligence, then the plaintiff was not entitled to recover
               from him regardless of whether anyone else was negligent. The
               court so instructed the jury through defendant’s tendered
               instruction No. 1 and the court’s other instructions concerning
               plaintiff’s burden of proof. Accordingly, there was no error in
               refusing defendant’s tendered instruction No. 3.


       Id. at 475 (emphasis added). As in Gates, other instructions in this case

       informed the jury regarding breach of duty (final instruction 15) and Lucas’s

       burden of proof (final instructions 5-6), comparative fault (final instructions 13-

       14), and proximate cause (final instruction 18). Appellants’ App. Vol. 3 at 92-

       93, 100-102, 105. As such, we find no abuse of discretion in the trial court’s

       refusal of instruction 7.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 24 of 31
           Section 6 – The trial court did not abuse its discretion by
          denying Appellants’ Motion to Correct Error regarding the
                           jury’s allocation of fault.
[48]   Appellants argue that the trial court abused its discretion by denying their

       Motion to Correct Error regarding the jury’s allocation of fault. Specifically,

       they insist that the evidence does not support the jury’s determination that

       Lucas and Hurst are each fifty percent at fault and that no reasonable jury could

       have found that Lucas was less than fifty-one percent at fault.


[49]   In reviewing the jury’s allocation of fault, we observe,


               The apportionment of fault is uniquely a question of fact to be
               decided by the factfinder. At some point the apportionment of
               fault may become a question of law for the court. But that point
               is reached only when there is no dispute in the evidence and the
               factfinder is able to come to only one logical conclusion. In
               evaluating a jury’s allocation of fault, we may not reweigh the
               evidence, for such is not the function of a court of review.


       Burton v. Bridwell, 938 N.E.2d 1, 6 (Ind. Ct. App. 2010) (quoting Dennerline v.

       Atterholt, 886 N.E.2d 582, 598 (Ind. Ct. App. 2008), trans. dismissed) (citations,

       brackets, and quotation marks omitted), trans. denied (2011).


[50]   Appellants declare that (1) the undisputed evidence shows that Lucas’s decision

       to change lanes caused the accident; (2) she presented no evidence to dispute

       that she failed to exercise reasonable care, was traveling too fast, and lost

       control of her vehicle as a result of the lane change; (3) her liability expert,

       Green, testified that the accident would not have occurred had she not lost

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 25 of 31
       control of her vehicle; (4) Hurst never lost control of the tractor trailer and

       reduced speed to avoid the collision; and (5) Officer Dale Morgan, the police

       officer who responded to the scene, testified that Hurst’s conduct was not a

       contributing circumstance to the accident. Lucas counters that there was

       evidence that Hurst was driving the tractor trailer faster than reasonable under

       the winter road conditions and that Hurst did not exercise reasonable care

       because she did not slow down or brake immediately upon seeing Lucas lose

       control of her vehicle and did not attempt to avoid the accident by steering

       toward the shoulder. We agree with Lucas.


[51]   The evidence shows that the road conditions were snowy and icy. Hurst

       testified that she was driving forty-five to fifty miles per hour. She admitted that

       if she had begun braking when she saw Lucas’s Acura begin fishtailing she

       could have stopped. Green opined that at a speed of fifty miles per hour, the

       tractor trailer would have had at least three different opportunities to stop if

       Hurst had applied the brakes sooner. The ECM data showed that Hurst did not

       take her foot off the gas pedal until ten seconds before the collision and that she

       did not apply the brakes until a second or two before impact.


[52]   Hurst also testified that she was taught to reduce her speed by one half the

       speed limit in snowy conditions. The speed limit was sixty-five miles per hour,

       half of which is thirty-three miles per hour. The ECM data showed that Hurst

       had not reduced her speed by half within the minute prior to the collision other

       than at the point of impact. Tr. Vol. 2 at 26. Green opined that had Hurst been

       traveling at thirty-three miles per hour, she would have decreased the distance

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 26 of 31
       she needed to stop and would have had seven opportunities to avoid the

       collision. Tr. Vol. 3 at 29-32. Officer Morgan testified that he did not know

       how fast Lucas was driving and that she could have lost control of her vehicle if

       she had been driving five miles per hour. Tr. Vol. 5 at 22. We cannot say that

       the evidence is undisputed and leads to only one logical conclusion. The

       Appellants argument is merely a request to reweigh the evidence, which we

       must decline. See Burton, 938 N.E.2d at 6. Accordingly, we find no abuse of

       discretion in the trial court’s denial of Appellants’ Motion to Correct Error on

       this issue.4


            Section 7 – The trial court did not abuse its discretion by
           denying Appellants’ Motion to Correct Error regarding the
                 jury’s determination of Lucas’s damage award.
[53]   Last, Appellants assert that the damage award of $5 million, of which Lucas

       received $2.5 million, is shockingly excessive and against the weight of the

       evidence. In general, a person injured by another’s negligence is entitled to

       reasonable compensation. Berman, 878 N.E.2d at 840. Reasonable

       compensation means “an amount that would reasonably compensate the

       plaintiff for bodily injury and for pain and suffering.” Id. at 841. Reasonable



       4
         Appellants compare this case to Warrick v. Stewart, 29 N.E.3d 1284 (Ind. Ct. App. 2015), but that case is
       substantially different from this one. There, defendant’s dog darted out into the street and collided with
       plaintiff-motorcyclist who was traveling below the speed limit. The jury found that plaintiff was seventy
       percent at fault, and plaintiff filed a motion to correct error. The trial court found that all the evidence
       indicated that plaintiff was traveling under the speed limit and the jury’s assignment of seventy percent fault
       to him was against the weight of the evidence and granted his motion to correct error. Defendant appealed,
       but we concluded that the evidence supported the trial court’s determination that plaintiff was not speeding
       and affirmed the decision of the trial court. Id. at 1289, 1292.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017             Page 27 of 31
       compensation also includes “past, present, and future expenses reasonably

       necessary or incidental to the plaintiff’s effort to alleviate [her] injuries and all

       pecuniary losses suffered, or to be suffered, as a result of inability to engage in

       [her] usual occupation.” Kavanagh v. Butorac, 140 Ind. App. 139, 145, 221

       N.E.2d 824, 828 (1966).


[54]   “A jury determination of damages is entitled to great deference when

       challenged on appeal.” Sears Roebuck & Co. v. Manuilov, 742 N.E.2d 453, 462

       (Ind. 2001). “We will not substitute our idea of a proper damage award for that

       of the jury.” Berman, 878 N.E.2d at 841. “[W]hen the evidence is conflicting,

       the jury is in the best position to assess the damages.” Cox v. Matthews, 901

       N.E.2d 14, 23 (Ind. Ct. App. 2009), trans. dismissed. Thus, when reviewing a

       damage award, we will not reweigh the evidence and will consider only the

       evidence and the reasonable inferences arising therefrom that support the jury’s

       award. Reed v. Bethel, 2 N.E.3d 98, 113 (Ind. Ct. App. 2014). Our supreme

       court has explained that a damage award is not excessive “where (1) the award

       was not based upon jury prejudice, partiality, or corruption, (2) the jury has not

       misunderstood or misapplied the evidence, (3) the award was not based upon

       consideration of an improper element such as liability insurance, and (4) the

       award was within the parameters of the evidence.” Kimberlin v. DeLong, 637

       N.E.2d 121, 130 (Ind. 1994), cert. denied (1995). We will uphold the damage

       award if it “can be explained on any reasonable ground.” Berman, 878 N.E.2d

       at 840. “‘Our inability to actually look into the minds of the jurors is, to a large

       extent, the reason behind the rule that we will not reverse if the award falls

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 28 of 31
       within the bounds of the evidence.’” Sears, 742 N.E.2d at 462 (quoting Annee v.

       State, 256 Ind. 686, 690, 271 N.E.2d 711, 713 (1971)).


[55]   Appellants liken this case to Lucero v. Lutheran University Ass’n, 621 N.E.2d 660

       (Ind. Ct. App. 1993), but that case is distinguishable. There, Lucero slipped

       and fell on icy stairs at a university campus. Lucero’s physical injuries were

       minor and his medical bills totaled $1200 to $1300. His major claim for

       damages stemmed from his allegation that he was unable to participate in

       military combat activities because he was not medically qualified. The jury

       awarded Lucero $240,000. The university filed a motion to correct error,

       contending that the damage award was excessive and unsupported by the

       evidence. The trial court agreed. It found that Lucero’s actual medical

       expenses were only $1300; and although the evidence indicated that Lucero had

       physical conditions that rendered him unable to engage in military activities,

       the evidence was undisputed that these were preexisting conditions and not a

       result of the accident. Id. at 663. The evidence was undisputed because Lucero

       presented no evidence to support any causal link between the accident and his

       inability to participate in the military, and in fact his own medical expert

       testified that there was no causal link between the accident and his inability to

       participate in the military. Id. at 663-64. Accordingly, the trial court found that

       the award of $240,000 was shockingly and outrageously excessive, granted the

       university’s motion to correct error, and ordered a new trial. Id. at 664.


[56]   Lucero appealed, arguing in relevant part that the trial court erred when it

       determined that the verdict was against the weight of the evidence. This court

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 29 of 31
       rejected his argument. Id. The Lucero court explained that Lucero’s inability to

       qualify to serve in the army was due to his preexisting medical conditions, and

       therefore he failed to prove that his fall was the proximate cause for damages

       related to his military career. Id. Thus, the Lucero court concluded that “the

       trial court did not abuse its discretion in determining the verdict was against the

       weight of the evidence and granting a new trial.” Id.


[57]   Here, there is ample evidence to support the damage award. As a result of the

       accident, Lucas was in a coma in the intensive care unit and not expected to

       live. She received multiple permanent injuries and will experience chronic,

       lifelong physical pain. Due to her injuries, she was in wheel chair and required

       rehabilitation followed by physical therapy to learn how to walk again. Lucas

       had to give up running and playing the piano and the violin. She will also

       suffer headaches and migraines, for which she will require medication. The

       cognitive impairment she experiences because of the accident has made it

       difficult or impossible for her to pursue her dream of becoming an attorney.


[58]   This case is similar to Reed, 2 N.E.3d 98. There, another panel of this Court

       upheld the jury’s damage award of $3.9 million where a student was struck by a

       bus. Id. at 115. He suffered severe injuries that required a sixteen-day hospital

       stay and multiple surgeries and skin grafts. The jury found that the student’s

       total damages were $5 million, but that he was twenty-five percent at fault,

       resulting in a damage award of $3.9 million. The bus driver and her employer

       appealed arguing in relevant part that the verdict was excessive because the

       student failed to introduce evidence of permanent impairment or any need for

       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 30 of 31
       further medical treatment, and that his evidence of permanent scarring and pain

       was not compelling. The Reed court observed that the student presented

       evidence that he suffered fractures to his spine and right ankle, a spleen

       laceration, and a degloving injury to his left foot, required a sixteen-day hospital

       stay, and underwent multiple surgeries and skin grafts. Id. It further noted that

       he presented evidence that he was in good physical condition before the

       accident and was limited in his ability to participate in the same activities after

       the accident. Thus, the Reed court concluded that the defendants’ argument

       was merely a request to reweigh the evidence, and affirmed the jury’s award.

       Id.


[59]   Here Appellants seem to be arguing that the jury placed an unreasonably high

       value on what it would take to compensate Lucas for her inability to engage in

       all the activities she had before the accident and to pursue the career she had set

       her sights on. They also argue that they disputed the extent and permanency of

       her injuries and that there is insufficient evidence that the accident was the

       proximate cause of her inability to pursue her desired profession. These

       arguments amount to nothing more than invitations to reweigh the evidence,

       which we must decline. See id. at 113. We conclude that the jury’s damage

       award falls within the bounds of the evidence, and therefore affirm it.


[60]   Affirmed.


       Baker, J., and Barnes, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 45A03-1612-CT-2937 | August 16, 2017   Page 31 of 31